Citation Nr: 0429499	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals of retinal tear, a cervical spine 
disorder, a right shoulder disorder, and aggravation of a 
lumbar spine disorder.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1956 to November 
1958.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 30 percent for his service-connected 
asthma.  Thereafter, an August 2000 rating decision increased 
the rating for this disability to 60 percent.  The veteran 
has continued the appeal.

The issue of entitlement to an increased rating for bronchial 
asthma is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A fall incident coincident with Department of Veterans 
Affairs (VA) examination was an intervening event that was 
not a result of treatment or an examination rendered by the 
VA.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of retinal tear, a cervical spine disorder, a 
right shoulder disorder, and aggravation of a lumbar spine 
disorder have not been met.  38 U.S.C.A. § 1151 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the claim has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In this regard, the veteran 
has been advised of the evidence needed to substantiate his 
claim and the respective obligations of the VA and the 
veteran to obtain that evidence in correspondence dated in 
May 2001, the rating action of February 2002, and the 
December 2002 statement of the case.  Moreover, the veteran 
has been advised of the applicable law and regulations, and 
there is no indication that there are any outstanding 
pertinent records that are not in the record or sufficiently 
addressed by documents in the claims file.  The Board further 
observes that because the claim is subject to denial as a 
matter of law, the VCAA is arguably not applicable to this 
claim.  

While there may not be a notice that specifically requests 
that the appellant provide any evidence in his possession 
that pertains to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated by the 
foregoing communications from the RO, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under VCAA is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the content 
elements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.  

In addition, despite the fact that the veteran's claim 
appeared to be subject to denial as a matter of law, the RO 
furnished the veteran with May 2001 VA examinations following 
which examiners determined that current disability of the 
cervical spine, right shoulder and low back was not related 
to the January 2000 fall incident, but that the veteran's 
retinal tear likely resulted from this incident.  Thus, based 
on all of the foregoing, the Board finds that remand of this 
matter for further notice and/or development under the VCAA 
would be an unnecessary use of appellate time and resources.

The appellant essentially maintains in numerous statements 
and testimony before the Board in May 2004 that as a result 
of a fall that occurred when a chair broke as he sat down 
during an examination at a VA facility, he sustained a 
retinal tear, a cervical spine disorder, a right shoulder 
disorder, and the aggravation of a low back disorder.  

However, under 38 U.S.C.A. § 7104(c) (West 2002), the Board 
is bound in its decisions by the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.

In this regard, in VAOPGCPREC 1-99 (Feb. 16, 1999), the VA 
General Counsel determined that 38 U.S.C.A. § 1151 (2002) 
authorizes compensation only for disability resulting from 
the treatment or examination itself at a VA facility, and not 
for disability due to such intervening causes as a sexual 
assault or another intentional tort; remedies for such acts 
are beyond the scope of section 1151.  See also Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (section 1151 does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 
1151 does not cover injuries which were merely incurred 
during or coincident with hospitalization but not as a result 
of hospitalization).

The Board notes that while the record reflects that the fall 
occurred while the veteran was in a VA facility during an 
examination in an examination room, the Board's reading of 
VAOPGCPREC 1-99 does not negate the requirement that injury 
result from treatment itself, and not from an incident that 
is merely coincident with that treatment.

In a case like this, where the law and not the evidence is 
dispositive, the appellant's claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the appellant 
seeks compensation under 38 U.S.C.A. § 1151 for disability 
allegedly incurred as a result of an intervening cause during 
a VA examination, and not as a result of treatment or an 
examination rendered by the VA, this claim, which is without 
legal merit, must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of retinal tear, a cervical spine 
disorder, a right shoulder disorder, and aggravation of a 
lumbar spine disorder is denied.


REMAND

With respect to the veteran's claim for an increased rating 
for his service-connected bronchial asthma, the Board notes 
that at the time of the veteran's hearing before the Board in 
May 2004, the veteran testified that the medication he was 
taking for his asthma was providing less relief, clearly 
implying that his condition had worsened since his most 
recent VA respiratory examination for rating purposes.  The 
Board further notes that its review of the record reflects 
that the last VA respiratory examination was in March 1998.

Therefore, the Board finds that this issue must be remanded 
so that the veteran can be afforded a new VA respiratory 
examination to ascertain the current nature and severity of 
this service-connected bronchial asthma.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a new 
VA respiratory examination to determine 
the nature and severity of his bronchial 
asthma.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



